Citation Nr: 1620018	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.  Entitlement to service connection for gastroesophageal reflux disease.
 
2.  Entitlement to service connection for low back disability to include a lumbar strain.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 


ATTORNEY FOR THE BOARD
 
M. Caylor, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1979 to October 1983.
 
This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 
The Veteran testified before the undersigned during a January 2015 Travel Board hearing.  A transcript of the hearing is associated with the claims file.  Thereafter, the Board  remanded the issues for additional development.
 
The issue of entitlement to service connection for gastroesophageal reflux disease is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
A chronic lumbosacral strain had its onset during his active service.
 
 
CONCLUSION OF LAW
 
A chronic lumbosacral strain was incurred inservice.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
 


REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veteran asserts that she has a low back disability that had its onset during active service.  
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
 
For direct service connection, the evidence must include competent, credible, and probative evidence that (1) the Veteran currently has the claimed disability, (2) that the claimed disability or injury was present or aggravated during service, and (3) that a nexus or link exists between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
The Veteran has been diagnosed with a lumbar strain, see June 2014 Disability Benefits Questionnaire from private primary care provider Dr. T, as well as lumbosacral strain, see May 2011 VA Spine Examination.
 
Several VA examiners have opined that it is less likely than not that the Veteran's current lower back symptoms, including pain and stiffness, began during service.  Rather, they opined that her current lower back pain complaints are due to a July 1999 workplace injury caused by repeatedly carrying heavy computers, and an April 2000 motor vehicle accident.  See May 2011, June 2011, November 2011, August 2015 VA Spine Examinations.  The combined rationale was that the Veteran did not seek formal treatment for lower back pain more than once in service, she did not suffer low back trauma in service, and was only prescribed stretching exercises in response to her complaints in service.  Further, it was opined that her reported clinical history of chronic or recurring lower back pain since service did not correlate with indications in September 1999 private treatment records from Beavercreek Medical Associates that her clinical history included recent low back trauma, now with persistent lower back pain.  Finally, it has been opined that Dr. T.'s medical opinion to the contrary was speculative and not based on any medical evidence.  
 
Private physician Dr. T. opined in June 2014 that the Veteran's current lumbar strain is at least as likely as not a natural progression of the lumbar strain noted in service, not her April 2000 motor vehicle accident.  The rationale was that her spine had already been weakened by her active service.  Dr. T. also noted that the Veteran's lumbar strain was first noted in service and had been an issue for her ever since.  
 
The VA examiners and private physician Dr. T. are competent to provide these opinions, and their opinions are credible and entitled to probative weight.  The Board, however, gives more probative weight to the opinion of Dr. T.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (holding that the Board may give greater probative weight to one examiner's opinion over another's based on its reasoning and whether prior clinical records or other pertinent evidence was reviewed); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
 
The VA examiners assessed the Veteran in person, took a detailed medical history, and reviewed the claims file.  The VA medical opinions and supporting rationales, however, disregard without explanation the Veteran's personal reports of her in-service symptoms as well as other lay evidence regarding his symptoms after separating from service.  Further, they failed to note that private treatment records largely support the Veteran's report that she was able to self-treat her lower back pain during and after separating from service, that she continued to have recurring bouts of lower back pain every few years after service separation, including prior to both the July 1999 workplace accident and April 2000 motor vehicle accident.  See August 1985 Carle Clinic Treatment Records ("never had to see physician for this in past"); August and December 1989 Carle Clinic Treatment Records; October 1998 Wright Health Associates Treatment Records.  
 
In contrast, Dr. T.'s rationale paid close attention to the Veteran's reports of symptoms in service and since separating from service.  While Dr. T.'s rationale is not as extensive as that of the VA examiners' combined rationale and did not identify specific supporting medical evidence in the Veteran's treatment record, Dr. T. was the Veteran's treating physician following both her July 1999 workplace injury and April 2000 motor vehicle accident.  While treating physicians' opinions do not automatically get more probative weight due merely to the treating relationship itself, the Board infers that, while not specifically cited in Dr. T.'s opinion or rationale, Dr. T. was familiar with and considered the Veteran's July 1999 workplace injury and symptoms prior to the July 1999 workplace injury-largely found in Dr. T.'s own private treatment records-before providing an opinion.  

While it is not clear whether Dr. T. had the opportunity to review the entire claims file, including the Veteran's January 2015 Travel Board hearing testimony, before providing an opinion, the Board reiterates that the bulk of the relevant evidence in this case consists of private treatment records in Dr. T.'s own files and the Veteran's lay testimony, which she shared with Dr. T. during the course of several decades and during the January 2015 examination.  
 
The Veteran is competent to report a history of recurring bouts of lower back pain, and her reports are credible and entitled to probative weight, as they are largely internally consistent and consistent with contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that credibility can be generally evaluated by a showing of inconsistent statements and internal inconsistency).  
 
In this case, the cause of the appellant's current lumbar disorder may never be known to a certainty.  Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in her favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for a lumbosacral strain is warranted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
 
 
ORDER
 
Entitlement to service connection for a lumbosacral strain is granted.
 
 
REMAND
 
VA failed to substantially comply with Board's March 2015 remand directives concerning the claim of entitlement to service connection for gastroesophageal reflux disease, consequently further development is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its March 2015 Remand, the Board directed VA to obtain an opinion regarding any gastroesophageal reflux disease from a VA gastroenterologist.  The August 2015 VA examiner who provided the requested addendum opinion indicated that she was a primary practitioner, not a gastroenterologist.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a new VA examination by a gastroenterologist.  The Veteran's VBMS and Virtual VA files must be made available for review and consideration. The VA gastroenterologist must review the record prior to offering the requested opinion.
 
Following the examination and her/his review of the Veteran's VBMS and Virtual VA files, the gastroenterologist must opine whether it is at least as likely as not that gastroesophageal reflux disease is related to the appellant's military service.
 
The VA gastroenterologist must specifically consider evidence in service treatment records and must address the private opinion offered by Dr. T. in June 2014.  A complete rationale should accompany any opinion provided.  In addition, the VA gastroenterologist must discuss the Veteran's self-reported history of continuous symptoms since she served on active duty.  Be advised that while the Veteran is not competent to state that she has suffered from gastroesophageal reflux disease since service, she is competent to state that she has had stomach pain and related symptoms since active duty.  Be further advised, however, that while the absence of inservice corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.
 
2.  VA must ensure that the gastroenterologist's opinions are in complete compliance with the directives of this remand.  The AOJ must ensure that the gastroenterologist documented their consideration of all pertinent records that are part of the Virtual VA and VBMS data bases.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
3.  VA should then readjudicate the Veteran's claim.  Should either benefit sought on appeal remain denied, the Veteran and her representative should be sent a supplemental statement of the case and given an appropriate period of time to respond.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


